            Case 1:19-cv-02825-PAE Document 45 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEVEN C. ECKERT,

                                      Plaintiff,                     19 Civ. 2825 (PAE)
                       -v-
                                                                           ORDER
 THE CITY OF NEW YORK,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       In light of the extension of time to complete discovery, the pre-motion conference

presently scheduled for October 29, 2020 at 2:30 p.m. is rescheduled to February 26, 2021 at

2:00 p.m.


       SO ORDERED.

                                                             PaJA.�
                                                           ______________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: October 5, 2020
       New York, New York
